                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:19-CV-322-FL


 GLORIA WILSON, PHYLLIS                         )
 RODGERS, and EVELYN POWELL,                    )
                                                )
                      Plaintiffs,               )
                                                )
       v.                                       )
                                                )
 NASH EDGECOMBE ECONOMIC                        )
 DEVELOPMENT, INC., ELTON                       )                      ORDER
 POWELL, Head Start Director, GINELL            )
 ROGERS, Executive Director, NASH               )
 EDGECOMBE ECONOMIC                             )
 DEVELOPMENT, INC. BOARD OF                     )
 DIRECTORS, January 1, 2017-June 27,            )
 2019, and JAMES COLLINS, Chairman,             )
                                                )
                      Defendants.               )



       This matter comes before the court on plaintiff’s motion to file pleadings by paper until such

time plaintiff’s counsel can complete the training class, scheduled to be held in September 2019, for

the court’s Case Management/Electronic Case Filing system. For good cause shown, the motion is

GRANTED.

       SO ORDERED, this the 23rd day of August, 2019.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
